DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 25 May 2022 is acknowledged.
Claim Status
Claims 1-20 are pending in the current application. Claims 15-20 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a separation membrane adjacent the permeate side” and “one or more support layers adjacent the retentate side”. This verbatim language also appears in the instant specification [0005], [0009], and [0097]. However, none of the original claims nor the instant specification go into further detail on these limitations. Rather, the instant specification at Figure 4B and [0054] detail how the supporting layers 231, 232 are on the permeate side 220 and the separation layer 230 is adjacent the retentate side 210. Therefore, it is not clear how one of ordinary skill in the art should interpret “adjacent” in the context of the recited limitations above given the conflicting portions of the original claims, the written description, and the drawings. For the purpose of examination, “adjacent” will be examined as “immediately next to”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, Jr. (US 4,437,968) in view of Memarzadeh (“Adding amines to steam for humidification”), He et al (US 8,828,121), and Steen (US 2015/0375173).

    PNG
    media_image1.png
    587
    450
    media_image1.png
    Greyscale


With regard to Claims 1, 2, 3, 4, and 5, Elliott, Jr. (Elliott) discloses a wastewater purification and recycling apparatus comprising means for introducing wastewater having a relatively high concentration of impurities from an industrial process into a boiler used to generate working steam for an industrial purpose (Abstract). 
Elliott discloses a system for producing steam, the system comprising: a source of superheated water comprising a hot water output capable of delivering heated water under pressure (C3/L53-61, by “steam boiler” it is meant any apparatus used in a work cycle to produce pressurized steam used in the cycle from water; the apparatus may be of conventional construction and may include, for example, fire-tube, water-tube, or package-type boilers). Therefore, Elliott’s steam boiler meet’s the instant specification’s definition of superheated water in [0026], and is a different design from a steam generator.
Elliott discloses further comprising an organic molecule injection line operatively connected to the source of superheated water (Claim 2) (C3/L65-C4/L17, standard boiler compounds may be introduced directly into the boiler through an entry duct to minimize buildup of scale and to reduce corrosion in the boiler; suitable boiler compounds include volatile amines such as ammonia, morpholine and cyclohexylamine). Elliott discloses that the steam produced by the steam boiler contained some of the suitable boiler compounds (C7/L20-27). Elliott further discloses that the steam may be used for any industrial purpose such as heating a plant, a heat exchanger, or driving turbines (C4/L28-31).
However, Elliott is silent to a membrane filtration system in fluid communication with the hot water output, the membrane filtration system comprising a first membrane filter with a permeate side and an opposing retentate side, the membrane filter comprising a separation membrane being constructed to reject organic molecules and one or more support layers (Claim 1), wherein the separation membrane comprises a perfluorinated polymer membrane (Claim 3).
Memarzadeh discloses that humidity control is required in all health care facilities, and that direct injection of steam from a central boiler plant is the most economical humidification system (Abstract). The steam carries neutralizing amines – corrosion-inhibiting chemicals – that are added to boiler feedwater to prevent pipe corrosion (Abstract). Memarzadeh discloses that if the boiler is manually dosed with corrosion inhibiting amines, the level of amines in condensate can rise to over 10,000 ppm for periods of more than 10 hours, and appears to affect the risk of toxic exposure (P15/Columns 2 and 3). The Examiner notes that humidification of a large hospital would require industrial quantities of steam, and would qualify as an industrial use of steam as required in Elliott.
He et al (He) discloses a process for separating components of a gas mixture using gas-separation copolymer membranes which use a selective layer made from copolymers of perfluorodioxolane monomers (Abstract, Claim 3). He discloses that such membranes are expected to be especially useful in steam reforming processes performed at high temperature and elevated pressure (C10/L27-34). He discloses that membranes of the invention may be used for separating water from alcohols (e.g., organics) (C11/L5-33).
He discloses that the membrane may be a composite membrane comprising a highly permeable but relatively non-selective support membrane which provides mechanical strength, coated with a thin selective layer of the material that is primarily response for the separation properties (C9/L5-17). The membrane may take a flat-sheet form housed in spiral-wound modules (C9/L64-66).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the system of Elliott to comprise membrane filtration system in fluid communication with the hot water output, the membrane filtration system comprising a first membrane filter with a permeate side and an opposing retentate side, the membrane filter comprising a separation membrane being constructed to reject organic molecules and one or more support layers (Claim 1), wherein the separation membrane comprises a perfluorinated polymer membrane (Claim 3), as taught by Memarzadeh and He, in order to prevent toxic exposure of corrosion inhibiting amines in the industrial application of humidifying a health care facility from the steam boiler.
However, modified Elliott is silent to the separation membrane adjacent the permeate side and the one or more support layers adjacent the retentate side (Claim 1), wherein the separation membrane comprises the one or more support layers comprising the materials of Claim 4, and wherein the membrane filter comprises a plurality of layers of separation membranes separated by spacers, wherein the spacers are constructed from the materials of Claim 5.
Steen discloses compact spiral-wound filter elements having cassette-like performance (Abstract). Steen discloses the separation membrane adjacent the permeate side and the one or more support layers adjacent the retentate side (Figure 9, [0018], [0102], [0103], separation membranes adjacent permeate spacer on permeate side and feed spacer adjacent on the retentate side; the separation membranes have a non-woven backing material or microporous membrane support made from polyvinylidene fluoride or polysulfone; the spacers made from polyethylene or polypropylene) (Claims 1, 4, and 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the separation membrane to be adjacent the permeate side and the one or more support layers to be adjacent the retentate side (Claim 1), wherein the separation membrane comprises the one or more support layers comprising the materials of Claim 4, and wherein the membrane filter comprises a plurality of layers of separation membranes separated by spacers, wherein the spacers are constructed from the materials of Claim 5, as taught by Steen, since such a configuration is standard in spiral-wound filter elements.
With regard to Claim 6, Elliott discloses wherein the organic molecules comprise volatile organic contaminants (C3/L65-C4/L17, standard boiler compounds may be introduced directly into the boiler through an entry duct to minimize buildup of scale and to reduce corrosion in the boiler; suitable boiler compounds include volatile amines such as ammonia, morpholine and cyclohexylamine).
With regard to Claim 7, modified Elliott is silent to wherein the separation membrane is constructed to reject at least 90 wt% of the organic molecules.
Memarzadeh discloses that humidity control is required in all health care facilities, and that direct injection of steam from a central boiler plant is the most economical humidification system (Abstract). The steam carries neutralizing amines – corrosion-inhibiting chemicals – that are added to boiler feedwater to prevent pipe corrosion (Abstract). Memarzadeh discloses that if the boiler is manually dosed with corrosion inhibiting amines, the level of amines in condensate can rise to over 10,000 ppm for periods of more than 10 hours, and appears to affect the risk of toxic exposure (P15/Columns 2 and 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the separation membrane is constructed to reject at least 90 wt% of the organic molecules, as taught by Memarzadeh, in order to reduce the risk of toxic exposure to corrosion inhibiting amines.
With regard to Claims 9 and 10, modified Elliott is silent to further comprising one or more additional filters upstream of the membrane filter or downstream of the membrane filter permeate side, the one or more additional filters comprising a second membrane filter, an adsorbent filter, a particle filter, or a combination thereof (Claim 9), wherein the one or more additional filters comprise a second membrane filter arranged in parallel or in series with the first membrane filter (Claim 10).
He discloses that the membrane separation unit comprises one or more membrane modules, the required number of which will vary according to the volume of gas to be treated, the composition of the feed gas, the desired compositions of the permeate and retentate streams, the operating pressure of the system, and the available membrane area per module (C10/L4-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the system of modified Elliott to further comprise one or more additional filters upstream of the membrane filter or downstream of the membrane filter permeate side, the one or more additional filters comprising a second membrane filter, an adsorbent filter, a particle filter, or a combination thereof (Claim 9), wherein the one or more additional filters comprise a second membrane filter arranged in parallel or in series with the first membrane filter (Claim 10), as taught by He, since the required number of membrane filter modules will vary according to the volume of gas to be treated, the composition of the feed gas, the desired compositions of the permeate and retentate streams, the operating pressure of the system, and the available membrane area per module.
With regard to Claim 12, He discloses that the membrane as incorporated into modified Elliott of Claim 1 are expected to be especially useful in steam reforming processes performed at high temperature and elevated pressure (C10/L27-34). Therefore, the membrane of modified Elliott would inherently not substantially degrade at a temperature of about 100°C to about 180°C and/or at a pressure of above atmospheric pressure and up to about 100 psi.
With regard to Claim 13, the system of modified Elliott of Claim 1 is in fluid communication with a point of use comprising a humidifier (Memarzadeh, Abstract).  
With regard to Claim 14, modified Elliott is silent to wherein the system and the point of use are separated by a distance no greater than 10 meters.
Memarzadeh discloses that humidity control is required in all health care facilities, and that direct injection of steam from a central boiler plant is the most economical humidification system (Abstract). Furthermore, it would be obvious to one of ordinary skill in to place the central boiler in a health care facility and a humidification system less than 10 meters from each other in order to reduce piping cost and to reduce cooling and/or condensation of the steam while being transported.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the system of modified Elliott including the steam boiler and the point of use including the humidification system of the health care facility are separated by a distance no greater than 10 meters, as taught by Memarzadeh, in order to reduce piping cost and to reduce cooling and/or condensation of the steam while being transported.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, Jr. (US 4,437,968) in view of Memarzadeh (“Adding amines to steam for humidification”), He et al (US 8,828,121), and Steen (US 2015/0375173), as applied to the claims above, and in further view of Spiegelman (US 2013/0233170).
With regard to Claim 8, modified Elliott discloses all the limitations in the claims as set forth above. However, modified Elliott is silent to the system further comprising a return line from the retentate side to the source of superheated water or hot water source feed line.
Spiegelman discloses a system and method of controlling a flow of steam in a steam generator having a heater for heating fluid in a vessel (Abstract). Spiegelman discloses delivering the steam from the steam generator to a first side of a filtering membrane and receiving purified steam from a second side of the filtering membrane (Abstract). Spiegelman discloses that the steam feed stream that does not pass through the membrane may be reused as a source of steam feed by being condensed and returned to the boiler ([0083], Figure 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the system of modified Elliott to further comprise a return line from the retentate side to the source of superheated water or hot water source feed line, as taught by Spiegelman, in order to reuse the retentate that does not pass through the separation membrane as a source of liquid water feed.
With regard to Claim 11, modified Elliott discloses all the limitations in the claims as set forth above. Elliott discloses that the wastewater effluent used to generate working steam may be from just about any industrial process which produces contaminated wastewater effluent (C3/L31-33). Such effluents may contain dissolved solids such as sodium, potassium chlorides, nitrates, sulfates, etc. (C5/L8-15). However, modified Elliott is silent to wherein the one or more additional filters comprise a first adsorbent filter and a second adsorbent filter arranged in parallel or in series with one another.
Spiegelman discloses that prefilters such as activated carbon (adsorbent) can be used to remove ionic contaminants such as those disclosed above in Elliott upstream of the membrane filter ([0076]). Furthermore, adding a second adsorbent filter would result in mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the one or more additional filters comprise a first adsorbent filter and a second adsorbent filter arranged in parallel or in series with one another, as taught by Spiegelman, in order to remove ionic contaminants which may be present in wastewater effluents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777